Citation Nr: 0421670	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  98-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for headaches, claimed 
as secondary to tobacco use.

3.  Entitlement to service connection for shortness of breath 
and chronic obstructive pulmonary disease (COPD), claimed as 
secondary to tobacco use.

4.  Entitlement to service connection for lung cancer.

5.  Entitlement to service connection for a chronic 
psychiatric disability, to include anxiety, depression, and a 
mood disorder, to include as secondary to tobacco use.

6.  Entitlement to service connection for a brain disability, 
to include dementia.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a chronic liver 
disability, to include elevated liver function tests and 
hepatomegaly, to include as secondary to tobacco use.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for pancreatitis.

11.  Entitlement to service connection for a bladder 
disability.

12.  Entitlement to service connection for a chronic gum 
disability.

13.  Entitlement to service connection for a chronic 
disability manifested by loss of sex drive and erectile 
function, to include as secondary to tobacco use.

14.  Entitlement to service connection for osteoporosis.

15.  Entitlement to service connection for chronic fatigue 
syndrome.

16.  Entitlement to service connection for arthritis.

17.  Entitlement to service connection for hearing loss of 
the right ear, to include as secondary to tobacco use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1975 and had additional periods of active duty for 
training.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from rating decisions of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The issues of entitlement to service connection for nicotine 
dependence; entitlement to service connection for headaches, 
claimed as secondary to tobacco use; entitlement to service 
connection for shortness of breath and chronic obstructive 
pulmonary disease (COPD), claimed as secondary to tobacco 
use; entitlement to service connection for a chronic 
psychiatric disability, to include anxiety, depression, and a 
mood disorder, to include as secondary to tobacco use; 
entitlement to service connection for tinnitus; entitlement 
to service connection for a chronic liver disability, to 
include elevated liver function tests and hepatomegaly, 
claimed as secondary to tobacco use; entitlement to service 
connection for a chronic disability manifested by loss of sex 
drive and erectile function, to include as secondary to 
tobacco use; and entitlement to service connection for 
hearing loss of the right ear, to include as secondary to 
tobacco use are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has withdrawn his appeal seeking entitlement 
to service connection for lung cancer.



2.  The veteran has withdrawn his appeal seeking entitlement 
to service connection for a brain disability, to include 
dementia.

3.  The veteran has withdrawn his appeal seeking entitlement 
to service connection for diabetes mellitus.

4.  The veteran has withdrawn his appeal seeking entitlement 
to service connection for pancreatitis.

5.  The veteran has withdrawn his appeal seeking entitlement 
to service connection for a bladder disability.

6.  The veteran has withdrawn his appeal seeking entitlement 
to service connection for a chronic gum disability.

7.  The veteran has withdrawn his appeal seeking entitlement 
to service connection for osteoporosis.

8.  The veteran has withdrawn his appeal seeking entitlement 
to service connection for chronic fatigue syndrome.

9.  The veteran has withdrawn his appeal seeking entitlement 
to service connection for arthritis.


CONCLUSION OF LAW

The veteran having withdrawn his appeals seeking entitlement 
to service connection for lung cancer, a brain disability to 
include dementia, diabetes mellitus, pancreatitis,  bladder 
disability, a chronic gum disability, osteoporosis, chronic 
fatigue syndrome, and arthritis; there are no remaining 
allegations of error of fact or law for appellate 
consideration with respect to these claims.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a written statement dated June 29, 2004, the veteran 
withdrew his appeal seeking entitlement to service connection 
for the above-listed disabilities.  VA regulation provides 
for the withdrawal of an appeal to the Board by the 
submission of a written request to that effect at any time 
before the Board promulgates a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2003); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending and 
it is not viable).  

As of June 29, 2004 the Board had not yet issued a final 
decision on this case, therefore his withdrawal of these 
issues is valid.  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that 
had been previously appealed.  Consequently, in such an 
instance, dismissal of the appeal is appropriate.  See 38 
U.S.C.A. § 7105(d) (West 2002).

Because the veteran has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b) (2003).  
Accordingly, further action by the Board on these particular 
matters is not appropriate and the veteran's appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).




ORDER

The appeal seeking entitlement to service connection for lung 
cancer having been withdrawn, the appeal is dismissed

The appeal seeking entitlement to service connection for a 
brain disability, to include dementia having been withdrawn, 
the appeal is dismissed.

The appeal seeking entitlement to service connection for 
diabetes mellitus having been withdrawn, the appeal is 
dismissed.

The appeal seeking entitlement to service connection for 
pancreatitis having been withdrawn, the appeal is dismissed.

The appeal seeking entitlement to service connection for a 
bladder disability having been withdrawn, the appeal is 
dismissed.

The appeal seeking entitlement to service connection for a 
chronic gum disability having been withdrawn, the appeal is 
dismissed.

The appeal seeking entitlement to service connection for 
osteoporosis having been withdrawn, the appeal is dismissed.

The appeal seeking entitlement to service connection for 
chronic fatigue syndrome having been withdrawn, the appeal is 
dismissed.

The appeal seeking entitlement to service connection for 
arthritis having been withdrawn, the appeal is dismissed.


REMAND

Initially, the Board notes that a significant change in the 
law occurred during the pendency of this appeal, when, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform 
the veteran of what is necessary for his claims to be 
granted, as well as ensure that all other appropriate actions 
under the VCAA have been taken.  The RO should specifically 
inform the veteran what actions it will take, what actions 
the veteran needs to take and should also inform him that he 
should submit all available evidence.

Pursuant to the instructions of the Board remand decision 
dated in July 2003, the RO issued a rating decision 
addressing entitlement to an increased rating for a skin 
disability, entitlement to service connection for post 
traumatic stress disorder (PTSD), entitlement to service 
connection for sinusitis/rhinitis, and entitlement to service 
connection for irritable colon syndrome/colitis.  A copy of 
this rating decision was sent to the veteran on May 25, 2004.  
On June 1, 2004 the veteran filed a Notice of Disagreement 
(NOD) with respect to this rating decision.  The RO has not 
issued a Statement of the Case (SOC) or a Supplemental 
Statement of the Case (SSOC) which addresses those issues.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The report of a September 2002 VA examination indicates that 
the veteran's nicotine dependence and/or tobacco use may be 
etiologically related to his chronic anxiety and depression, 
and by extension to his PTSD.  The Board determined in its 
remand decision of July 2003 that the issues related to 
nicotine dependence and/or tobacco use were inextricably 
intertwined with the issue of entitlement to service 
connection for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 
(1990).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in 
the first instance.  In this case, the veteran has asserted 
that his PTSD may have led to his nicotine dependence and 
tobacco use, which itself led to several claimed 
disabilities.  In light of this, it is necessary that the RO 
first finally adjudicate the PTSD issue before the Board can 
rule on the other issues appealed.  

The veteran has claimed that he suffers from tinnitus that is 
related to noise exposure in service.  The Board notes that 
the veteran has been granted service connection for hearing 
loss of the left ear.  The veteran's service records and the 
report of the VA audiological examination in August 2002 
suggest the veteran was exposed to noise in service in the 
form of shooting guns and using power tools.  The VA examiner 
noted the veteran's complaints of tinnitus but did not 
indicate any etiology for tinnitus.  The Board finds that the 
veteran should be provided examination to determine the 
etiology of his claimed disability due to tinnitus.  Also, a 
more current examination concerning the right ear may be 
beneficial.  The examiner must be provided the claims folder 
in advance of the examination and the examiner is requested 
to review the claims folder and service medical records 
closely.  The Court has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his tinnitus and 
right ear hearing loss, if any.  The 
examiner should review the claims folder 
and the service medical records, and 
should specifically review the report from 
the August 2002 VA audiological 
examination.  If a diagnosis of tinnitus 
or right ear hearing loss is made, the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran has tinnitus 
and/or right ear hearing loss that was 
caused by active service to include the 
question of whether the claimed 
disabilities are related to noise trauma 
sustained in service.  The examination 
report should include the complete 
rationale for all opinions expressed.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  

3.  The RO should issue a SOC to the 
veteran and his accredited representative 
which addresses the issues of entitlement 
to an increased rating for a skin 
disability, entitlement to service 
connection for PTSD, entitlement to 
service connection for sinusitis/rhinitis, 
and entitlement to service connection for 
irritable colon syndrome/colitis.  The 
veteran and his representative should be 
given the opportunity to respond to the 
SOC.  If, and only if, an appeal is 
perfected, the issues should be certified 
for appellate review.

4.  The RO should then, as appropriate, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued an SSOC which addresses all 
relevant actions taken on the claims for 
benefits.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



